


Exhibit 10.1


STOCK SALE AND PURCHASE AGREEMENT
THIS STOCK SALE AND PURCHASE AGREEMENT (this “Agreement”), is dated as of
December 20, 2012, and is by and between Carmen Holding Ames (the
“Shareholder”), and First Citizens BancShares, Inc., a Delaware corporation with
its principal office in Raleigh, North Carolina (the “Corporation”).
WITNESSETH:
WHEREAS, the Shareholder is the owner of an aggregate of SEVEN HUNDRED AND
TWENTY-SIX (726) shares of the Corporation's issued and outstanding Class B
Common Stock; and
WHEREAS, the Shareholder wishes to sell and the Corporation wishes to purchase
the Class B Common Stock owned by the Shareholder.
NOW, THEREFORE, in consideration of the premises and the mutual representations,
warranties, covenants and promises herein contained, the Shareholder and the
Corporation hereby agree as follows:
ARTICLE I
PURCHASE AND SALE OF SHARES
1.1 General. Subject to the terms and conditions of this Agreement, the
Shareholder shall sell to the Corporation for the purchase price hereinafter
provided an aggregate of SEVEN HUNDRED AND TWENTY-SIX (726) shares of the Class
B Common Stock of the Corporation (the “Shares”), and the Corporation, in
reliance upon the representations, warranties and covenants of the Shareholder
set forth herein and subject to the terms and conditions of this Agreement,
shall purchase and redeem the Shares from the Shareholder at the purchase price
hereinafter provided.
1.2 Purchase Price. The total purchase price for the Shares (the “Purchase
Price”) shall be equal to ONE HUNDRED AND TWELVE THOUSAND, FIVE HUNDRED AND
THIRTY AND NO/100 DOLLARS ($112,530.00). The Purchase Price shall be paid by the
Corporation to the Shareholder at the Closing by wire transfer of immediately
available funds to the account designated on Exhibit A hereto.


ARTICLE II
THE CLOSING
2.1 Closing. The closing of this transaction (the “Closing”) shall be held at
the offices of the Corporation on the date of this Agreement, at such time as
the parties shall agree, or at such other place, date and time as may be
mutually agreed upon by the Corporation and the Shareholder (the “Closing
Date”). The Closing shall be effective upon payment of the Purchase Price as
provided in Section 1.2 above.
2.2 Actions by the Shareholder at Closing. At the Closing, the Shareholder shall
(i) take such actions as may be necessary or appropriate to consummate the
transactions provided for herein in accordance with the terms and conditions
hereof and shall (A) for those Shares that are in certificated




--------------------------------------------------------------------------------




form, deliver or cause to be delivered to the Corporation the stock certificates
representing such Shares, duly-endorsed or accompanied by stock powers
duly-endorsed (in each case, with a signature guaranteed by an institution that
is a member of recognized Medallion signature guarantee program) and (B) for
those Shares that are in uncertificated form, cause the Corporation's transfer
agent to credit such Shares to the Corporation's balance account with The
Depositary Trust Corporation through its Direct Registration System and (ii)
deliver a written resignation from all positions with the Corporation and each
of its subsidiaries held by her.
2.3 Actions by the Corporation at Closing. At the Closing, the Corporation shall
take such actions as may be necessary or appropriate to consummate the
transactions provided for herein in accordance with the terms and conditions
hereof and shall deliver to the Shareholder the Purchase Price in accordance
with Section 1.2 above.
2.4 Further Closing Actions. At the Closing, the Shareholder shall provide
evidence satisfactory to the Corporation demonstrating the Shareholder's
authority to sell the Shares, the release of any lien or liens on the Shares
that previously existed, and that the representations and warranties of the
Shareholder were true and correct when made and continue to be true and correct
as of the Closing Date.
ARTICLE III
REPRESENTATIONS AND WARRANTIES OF THE SHAREHOLDER
To induce the Corporation to enter into this Agreement, the Shareholder
represents and warrants to the Corporation as follows:
3.1 Authority; Enforceability. The Shareholder has full legal right and all
requisite power, legal capacity and authority to execute and deliver, and
perform her obligations under, this Agreement, including without limitation full
power and authority to convey all of her right, title and interest in and to the
Shares. This Agreement has been duly executed and delivered by the Shareholder
and is a valid and legally binding obligation of the Shareholder, enforceable
against her in accordance with its terms. The execution and delivery of, and
performance under, this Agreement by the Shareholder will not (i) violate or
conflict with the rights of any other person; (ii) result in a breach of any of
the terms, conditions, or provisions of, or constitute a default under, any
mortgage, deed of trust, note, indenture, contract, credit or other agreement,
instrument, judgment, decree, order, statute, rule, or regulation to which the
Shareholder is subject; or (iii) require any authorization or approval under or
pursuant to the foregoing which has not yet been obtained.
3.2 Absence of Encumbrances, etc. The Shareholder is the lawful holder of record
and beneficial owner of the Shares and owns good and valid title to such Shares.
There are no outstanding options, warrants, stock rights, agreements, contracts,
puts, calls, commitments, pre-emptive rights, or demands of any character to
which the Shareholder is a party or under which the Shareholder has any rights
relating to the Shares; and there are no agreements to which the Shareholder is
a party that restrict the transfer or voting of the Shares. The Shareholder has
not granted to any person any proxies, powers of attorney, or similar rights or
powers with respect to the Shares. At the Closing, upon transfer of the Shares
to the Corporation, the Shares will be free and clear of all restrictions on
transfer, mortgages, claims, liens, pledges, security interests or encumbrances
of every kind and nature. From time to time, at the Corporation's request, the
Shareholder will warrant and defend the Corporation's title to the Shares,
execute, acknowledge and deliver to the Corporation any and all further
instruments, documents, and




--------------------------------------------------------------------------------




other papers reasonably requested by the Corporation to evidence that title and
otherwise give full force and effect to the full intent and purposes of this
Agreement.
3.3 Sale Determination. The Shareholder has made her own independent analysis of
the value of the Shares and the fairness and adequacy of the Purchase Price, and
of any legal and tax considerations that may be relevant to her. The Shareholder
has sufficient knowledge of and expertise in financial, business, and tax
matters, or has obtained her own counsel as to these matters, so as to be
capable of evaluating the advisability of selling the Shares for the Purchase
Price. In deciding to sell the Shares for the Purchase Price, the Shareholder
has had access to and reviewed publicly available financial and other
information regarding the Corporation (including information in reports the
Corporation files with the Securities and Exchange Commission), and general
market information. The Shareholder's decision to sell the Shares for the
Purchase Price has not been based upon any express or implied representations or
warranties of the Corporation, or of any persons acting or purporting to act on
behalf of the Corporation, about the Corporation, the value of the Shares, the
fairness or adequacy of the Purchase Price, or any legal or tax consequences of
selling the Shares for the Purchase Price.
3.4 No Representations of Corporation. The Corporation has made no
representations or warranties to the Shareholder in connection with the
transactions contemplated hereby other than the representations set forth in
this Agreement, and the Shareholder, in making its decision to sell the Shares,
has not relied on any representation or warranty of or on behalf of the
Corporation not set forth in this Agreement.
3.5 Other Representations. No commission or similar remuneration has been paid
or given, directly or indirectly, to any person in connection with the
transactions contemplated hereby. The transactions contemplated hereby are the
result of the Shareholder's direct contacts with the Corporation and not a
consequence of any general advertising or general solicitation.
ARTICLE IV
REPRESENTATIONS OF THE CORPORATION
To induce the Shareholder to enter into this Agreement, the Corporation
represents and warrants to the Shareholder as follows:
4.1 Authorization, Enforceability. The Corporation has full legal right and all
requisite power and authority to execute and deliver, and to perform its
obligations under, this Agreement. This Agreement has been duly executed and
delivered by the Corporation and is a valid and legally binding obligation of
the Corporation enforceable against the Corporation in accordance with its
terms.
4.2 Other Agreements. Entering into this Agreement and consummating the
transactions contemplated hereby, including the purchase of the Shares, will not
conflict with or result in a breach of any provision of, or constitute a default
under, any material agreement or instrument to which the Corporation is a party
or by which it may be bound.
4.3 No Violations; Consents. Entering into this Agreement and consummating the
transactions contemplated hereby, including the purchase of the Shares, will not
(i) violate any judgment, decree, order, statute, rule, or regulation to which
the Corporation is subject; or (ii) require any authorization or approval which
has not yet been obtained.




--------------------------------------------------------------------------------




ARTICLE V
SURVIVAL OF REPRESENTATIONS AND WARRANTIES; INDEMNIFICATION; GENERAL RELEASE


5.1 Survival of Representations and Warranties. The representations and
warranties contained in this Agreement shall survive the Closing Date for a
period of three years, except for representations and warranties relating to
title to the Shares, which shall survive the Closing Date until the expiration
of the applicable statute of limitations.


5.2 Indemnification by the Corporation. The Corporation hereby agrees to defend,
indemnify and hold harmless the Shareholder from and against any and all losses,
liabilities, damages, assessments, claims, judgments, costs and expenses,
including reasonable attorneys' fees, costs and expenses (“Losses”) which may be
incurred by the Shareholder as a result of any breach by the Corporation of any
agreement, covenant, representation or warranty set forth in this Agreement.


5.3 Indemnification by the Shareholder. The Shareholder hereby agrees to defend,
indemnify and hold harmless the Corporation from and against any and all Losses
which may be incurred by the Corporation as a result of any breach by the
Shareholder of any agreement, covenant, representation or warranty set forth in
this Agreement; provided, however, that the aggregate liability of the
Shareholder to the Corporation for breach of any agreement, covenant,
representation or warranty under this Agreement shall not exceed an amount equal
to the Purchase Price; provided further, however, that the limitation in the
foregoing proviso shall not apply in the case of illegal acts, willful
misconduct or fraud by the Shareholder.


5.4 Release by the Shareholder. The Shareholder agrees that the Closing shall
ipso facto constitute a full settlement, release and discharge of any and all
claims, rights and causes of action that the Shareholder may have against the
Corporation.
ARTICLE VI
GENERAL PROVISIONS
6.1 Notices. Any notice or other communication required or permitted hereunder
shall be in writing and shall be delivered personally, or sent by certified,
registered, or express mail, or by reputable overnight courier with all postage
or other charges prepaid. Any such notice shall be deemed given when so
delivered personally or, if sent by overnight courier, one day after delivery to
the courier, or, if mailed, two days after the date of deposit in the United
States mails, as follows:




--------------------------------------------------------------------------------




If to the Corporation:


First Citizens BancShares, Inc.
4300 Six Forks Road
Raleigh, NC 27609
Attention: Barry P. Harris, IV
(T) 919-716-2206
(F) 919-716-7518


If to the Shareholder:


Ward and Smith, P.A.
Wade II, Suite 400
Post Office Box 33009
Raleigh, NC 27636-3009
Attention: David L. Ward, Jr.
(T) 919-277-9100
(F) 919-277-9177
Either party may by notice given in accordance with this Section to the other
parties designate another address or person for receipt of notices hereunder.
6.2 Expenses. The Corporation and the Shareholder shall bear their own
respective expenses incurred in connection with the negotiation, preparation,
execution, delivery and performance of this Agreement and the consummation of
the transactions contemplated hereby.
6.3 Governing Law. This Agreement shall be construed and interpreted in
accordance with the laws of the State of North Carolina, without regard to
conflicts of laws principles.
6.4 Multiple Originals. This Agreement may be executed in multiple counterparts,
each of which shall be deemed an original but all of which shall constitute one
and the same instrument.
6.5 Headings. The headings of this Agreement shall not in any way affect its
meaning or interpretation.
6.6 Modifications. This Agreement may only be amended or modified by written
instrument signed by all parties hereto.
6.7 Binding Effect. This Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns.
6.8 Entire Agreement. This Agreement and that certain non-disclosure agreement
dated October 22, 2012, from the Lead Director of the Corporation to the
Shareholder, constitute the entire agreement of the parties with respect to the
sale and purchase of the Shares and supersede and replace all prior agreements,
arrangements, and understandings with respect thereto between them or any of
their affiliates or representatives.
[Remainder of Page Left Intentionally Blank]






--------------------------------------------------------------------------------




[Signature Page to Stock Sale and Purchase Agreement (Carmen Ames)]
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the day and year first above written.


FIRST CITIZENS BANCSHARES, INC.        


By:    /s/ Kenneth A. Black        
Kenneth A. Black, Chief Financial Officer        
 


/s/ Carmen Holding Ames            
CARMEN HOLDING AMES






